ATTORNEY GENERAL OF TEXAS
                                        GREG       ABBOTT




                                              May 7, 2014



The Honorable Joe C. Pickett                       Opinion No. GA-l 056
Chair, Committee on Homeland Security
    & Public Safety                                Re:     Whether section 720.002 of the
Texas House of Representatives                     Transportation Code prohibits a political
Post Office Box 291 0                              subdivision or state agency from requiring
Austin, Texas 78768-2910                           peace officers to issue a certain number of
                                                   warning citations (RQ-1164-GA)

Dear Representative Pickett:

        You ask whether section 720.002 of the Transportation Code prohibits a political
subdivision or state agency from requiring peace officers to issue a certain number of warning
citations. 1 Section 720.002, in relevant part, provides that

                (a) A political subdivision or an agency of this state may not
                establish or maintain, formally or informally, a plan to evaluate,
                promote, compensate, or discipline:

                        (1) a peace officer according to the officer's issuance of a
                        predetermined or specified number of any type or
                        combination of types of traffic citations;



                (b) A political subdivision or an agency of this state may not
                require or suggest to a peace officer, ... :

                        (1) that the peace officer is required or expected to issue a
                        predetermined number or specified number of any type or

        1
         See Letter from Hon. Joe C. Pickett, House Comm. on Homeland Sec. & Pub. Safety, Tex. to Hon. Greg
Abbott, Tex. Att'y Gen. at 2 (Nov. 8, 2013), http://www.texasattomeygeneral.gov/opin ("Request Letter").
The Honorable Joe C. Pickett - Page 2                 (GA-1056)



                         combination of types of traffic citations within a specified
                         period;



TEX. TRANSP. CODE ANN. § 720.002(a), (b) (West 2011). Your two questions seek a
determination about whether subsections (a)(l) and (b)(l) are violated when a political
subdivision or state agency requires or suggests that its peace officers issue a predetermined
number of traffic warnings or establishes a plan to evaluate, promote, compensate or discipline
its peace officers according to the officers' issuance of a predetermined number of traffic
warnings. Request Letter at 2. The answer to your questions is dependent on the scope of the
term "traffic citations" in section 720.002.

        Legislative intent is best drawn from the plain meaning of the words chosen by the
Legislature. Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 437 (Tex. 2009). When
statutory terms are undefined, the Code Construction Act directs that words and phrases are to be
read in context and construed according to the rules of grammar and common usage. TEX.
Gov'T CODE ANN.§ 311.011(a) (West 2013). Moreover, "[w]hen the Legislature defines a term
in one statute and uses the same term in relation to the same subject matter in a later statute, it
will be presumed that the latter use of the term is in the same sense as previously defined."
Brookshire v. Houston lndep. Sch. Dist., 508 S.W.2d 675, 677-78 (Tex. Civ. App.-Houston
[14th Dist.] 1974, no writ).

        Though section 720.002 does not define the term "traffic citation," the Transportation
Code defines the term "citation" in another, previously adopted, section that directly relates to
traffic violations. In chapter 703 of the Transportation Code, also known as the Nonresident
Violator Compact of 1977, a citation is "any summons, ticket, or other official document issued
by a police officer for a traffic violation containing an order which requires the motorist to
respond." TEX. TRANSP. CODE ANN. § 703.002, art. II, § (b)(l) (West 2011); see also Burrage v.
Hunt Prod. Co., 114 S.W.2d 1228, 1239 (Tex. Civ. App.-Dallas 1938, writ dism'd) (defining
the term "citation" in a general legal sense to mean "the summons by which a defendant is
notified to appear in the action"). A court asked to construe the term "traffic citations" in section
720.002 could decide to adopt the chapter 703 definition of "citation," which requires three
elements: (1) a "summons, ticket or other official document," (2) a traffic violation, and (3) an
order requiring the motorist to respond.

       You do not indicate the precise nature of the warnings about which you ask. We are
advised that it is not uncommon for warnings to be given verbally. 2 And even a written warning

        2
           Brief from Alyssa Perez, Staff Att'y, Combined Law Enforcement Ass'ns of Tex. at I (Dec. 4, 2013) (on
file with the Op. Comm.).
The Honorable Joe C. Pickett - Page 3           (GA-1056)



is unlikely to contain an order for the motorist to respond. Thus, a traffic warning likely does not
include all three elements of the chapter 703 definition of "citation." A court employing that
definition would conclude that a traffic warning does not amount to a traffic citation and is
therefore not subject to the prohibition in section 720.002.

         While a court construing section 720.002 could adopt the chapter 703 definition of
"citation," a court could also adopt a more expansive interpretation of section 720.002's
prohibitions. Section 720.002's prohibitions broadly encompass "any" type or combination of
types of traffic citations. See TEX. TRANSP. CODE ANN.§ 720.002(a)(1), (b)(1) (West 2011). The
unqualified breadth of the word "any" could be understood to suggest that the prohibition must
include traffic warnings as well as traditional citations. See AM. HERITAGE COLL. DICTIONARY
64 (4th ed. 2002) (defining "any" to mean "One, some, every, or all without specification"); City
of Waco v. Kelly, 309 S.W.3d 536, 542 (Tex. 2010) (stating that statutory construction involves
examination of the Legislature's words in the context of the statute as a whole and not in
isolation). Moreover, one apparent purpose of section 720.002 is to prohibit political
subdivisions from using quotas or similar means to require or encourage police officers to take
action in response to traffic violations. Interpreting section 720.002 to permit political
subdivisions to impose traffic warning quotas or to evaluate a police officer based on the number
of traffic warnings the officer issues would undermine that statutory purpose. See In re Allen,
366 S.W.3d 696, 708 (Tex. 2012) (orig. proceeding) (noting that a court's task is to "effectuate
the Legislature's intent" and adopt the interpretation that is most faithful to the statute's plain
text). On this basis, a court could decline to adopt the narrow construction of the term "traffic
citation" discussed above, instead concluding that the term must be broadly construed to include
traffic warnings. If interpreted along these lines, section 720.002 would prohibit political
subdivisions from taking the actions described in your questions.

        While we cannot determine definitively the scope of section 720.002, under any
interpretation of the statute, a quota on warnings that is effectively used to suggest or implement
a quota on traffic citations is in violation of section 720.002.
The Honorable Joe C. Pickett - Page 4       (GA-1056)



                                      SUMMARY

                       A court could conclude that only a warning that consists of
               a summons, ticket or other official document, a traffic violation,
               and an order requiring the motorist to respond is likely to be
               considered a traffic citation subject to the prohibition in section
               720.002 of the Transportation Code. A court could also conclude
               that the text and purpose of section 720.002 require the term
               "traffic citation" to be construed broadly to include traffic
               warnings.      We cannot definitively determine whether the
               prohibitions of section 720.002 encompass traffic warnings.

                                            Very truly yours,



                                                EG ABBOTT
                                            Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

Charlotte M. Harper
Assistant Attorney General, Opinion Committee